Judgment was entered in Supreme Court, March 30th 1874.
Per Curiam.
The execution being regular on its face, and the justice having jurisdiction, the ■ constable was protected by the writ notwithstanding the judgment before the justice was superseded by the appeal. The mistake or even the wilful wrong of the justice in issuing the execution, reciting the superseded judgment as in full force, could not affect the constable, who could know nothing except what he saw on the face of his writ. Having an execution regular in all appearance, he cannot be placed in the embarrassing position of refusing to execute it, by a mere notice from the defendant that he has taken an appeal. The only notice the officer is bound to regard, is one proceeding from the same authority that issued the writ. It is the province of the justice to determine whether the appeal is regularly taken, and if so to countermand the execution; if he have issued it: O’Donnell v. *47Mullin, 3 Casey 199. The constable having no authoritative notice of the appeal was protected by his writ.
This is according to the current of decision in this state, and is essential to the protection of officers proceeding bonfi fide in the execution of their duties.
Judgment affirmed.